STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 16, 2015
               Plaintiff-Appellee,

v                                                                  No. 316187
                                                                   Macomb Circuit Court
EDDIE JACKSON, JR.,                                                LC No. 2012-003808-FH

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and MARKEY and DONOFRIO, JJ.

PER CURIAM.

       A jury convicted defendant of delivery of less than 50 grams of heroin, MCL
333.7401(2)(a)(iv), and resisting or obstructing a police officer, MCL 750.81d(1). The trial court
sentenced defendant as a second controlled substance offender, MCL 333.7413(2), to four years’
probation for the delivery of heroin conviction with 180 days to be served in jail and to a
concurrent two-year probationary term with 180 days in jail for the resisting or obstructing
conviction. Defendant appeals by right. We affirm.

        Defendant first argues that the prosecutor improperly mentioned during closing argument
that the forensic scientist who testified about the composition of the controlled substance had
confirmed the results obtained by a nontestifying scientist. Defendant contends that this
reference deprived him of his right of confrontation, shifted the burden of proof to defendant,
and otherwise deprived him of due process and a fair trial. Defendant concedes that there was no
objection to the prosecutor’s comments; consequently, this issue is unpreserved.

       This Court reviews alleged instances of prosecutorial misconduct case by case,
examining the prosecutor’s remarks in context to determine whether the defendant received a fair
and impartial trial. People v Watson, 245 Mich. App. 572, 586; 629 NW2d 411 (2001). Although
the prosecutor may not argue facts that are unsupported by admitted evidence, the prosecutor
may argue reasonable inferences from the evidence. Id. at 588. Unpreserved allegations of
prosecutorial misconduct are reviewed only to ascertain whether a plain error affected the
defendant’s substantial rights. People v Callon, 256 Mich. App. 312, 329; 662 NW2d 501 (2003).

        The record fails to substantiate that any prosecutorial misconduct occurred, or that
defendant endured any substantial prejudice arising from the prosecutor’s conduct. Defendant’s
appellate argument ignores that in answer to a prosecutor query as to whether the testifying
scientist’s forensic examination “confirm[ed] the prior test” of another expert, the testifying
                                               -1-
scientist responded, “In terms of the presence of heroin, yes.” Thus, the prosecutor properly
argued evidence of record in support of her theory of defendant’s guilt. Watson, 245 Mich. App.
at 588. Contrary to defendant’s assertion, the prosecutor did not suggest that she possessed any
specialized knowledge concerning the truthfulness of her expert witness. People v Bahoda, 448
Mich. 261, 276; 531 NW2d 659 (1995). We find nothing inappropriate in the prosecutor’s
closing argument.1

        Even assuming the existence of some error in the prosecutor’s query of the testifying
scientist or her commentary during closing argument, we find that defendant has not
demonstrated any adverse impact on his substantial rights. Callon, 256 Mich. App. at 329.
Ample evidence introduced during trial established defendant’s guilt of the charges, which
defendant does not contest on appeal. Furthermore, the testifying scientist properly testified as
an expert that his analysis of the substance that an undercover officer bought from defendant on
October 8, 2012, identified the presence of heroin, MRE 702, and the undercover officer
properly testified that his field testing of the substance on October 8, 2012, revealed the presence
of heroin, MRE 701. In light of all the evidence of defendant’s guilt, including the two other
appropriate references to the nature of the substance tested as heroin, defendant has not shown
that the brief reference to another test affected his substantial rights. People v Smith, 456 Mich.
543, 554-555; 581 NW2d 654 (1998) (discussing that an error may be found harmless by
assessing its effect in light of the weight and strength of the untainted evidence). Last, the jury is
presumed to have followed the trial court’s instruction that attorney’s arguments and statements
are not evidence. People v Unger, 278 Mich. App. 210, 235; 749 NW2d 272 (2008) (explaining
that curative instructions suffice to cure the prejudice arising from “most inappropriate
prosecutorial statements,” and jurors presumptively follow the court’s instructions).

        Defendant also challenges the trial court’s refusal to appoint substitute defense counsel.
According to defendant, although he informed the trial court that his counsel did not seem
adequate, diligent, or inclined to question witnesses as defendant wanted, the trial court refused
to make any inquiry into his dissatisfaction with defense counsel. We review for an abuse of
discretion the trial court’s decision regarding substitution of counsel. People v Strickland, 293
Mich. App. 393, 397; 810 NW2d 660 (2011).

       The trial court acted within the range of reasonable and principled outcomes by denying
defendant’s untimely motion for substitute counsel, which was unsupported by good cause. Id.
This Court in People v Mack, 190 Mich. App. 7, 14; 475 NW2d 830 (1991), opined:



1
  Although defendant contends that the prosecutor shifted the burden of proof to the defense and
denied him his right to confrontation, he provides no specific elaboration of this contention and
cites no supporting authority. Defendant’s failure to properly address the merits of his argument
constitutes abandonment of the issue. See People v King, 297 Mich. App. 465, 474; 824 NW2d
258 (2012). We also note that defendant offers nothing to suggest that the prosecutor acted in
bad faith in introducing testimony regarding the initial controlled substance analysis. People v
Noble, 238 Mich. App. 647, 660; 608 NW2d 123 (1999) (observing that “prosecutorial
misconduct cannot be predicated on good-faith efforts to admit evidence”).


                                                 -2-
               An indigent defendant is guaranteed the right to counsel; however, he is
       not entitled to have the attorney of his choice appointed simply by requesting that
       the attorney originally appointed be replaced. Appointment of a substitute
       counsel is warranted only upon a showing of good cause and where substitution
       will not unreasonably disrupt the judicial process. Good cause exists where a
       legitimate difference of opinion develops between a defendant and his appointed
       counsel with regard to a fundamental trial tactic. [Citations omitted.]

“A mere allegation that a defendant lacks confidence in his or her attorney, unsupported by a
substantial reason, does not amount to adequate cause. Likewise, a defendant’s general
unhappiness with counsel’s representation is insufficient.” Strickland, 293 Mich. App. at 398.

        Defendant twice voiced his dissatisfaction with his appointed defense counsel, once on
the first scheduled trial date and again on the second scheduled trial date. Contrary to
defendant’s contention, the trial court afforded him extended opportunities on two different days
to explain the nature of his perceived disagreement with defense counsel’s trial strategy.
Strickland, 297 Mich. App. at 398. Defendant failed to establish that a difference of opinion
existed between defense counsel and him regarding any fundamental trial tactic. Mack, 190
Mich. App. at 14. The only specific disagreement that defendant identified involved his desire for
defense counsel to raise before the jury that a falsehood existed concerning the charges
beginning at the arraignment. An order entered after the arraignment reflects that defendant
stood mute on the charges in the information. The initial felony information mistakenly charged
defendant with delivery of less than 50 grams of cocaine, a mistake that the prosecutor remedied
by filing an amended information correctly charging defendant with delivery of less than 50
grams of heroin. The trial court correctly rejected that defendant’s only specific complaint
regarding defense counsel qualified as good cause for substitution of counsel. Furthermore, the
record reveals that defense counsel diligently represented defendant during the trial, including by
asking questions defendant wanted him to ask.

       We affirm.

                                                            /s/ Joel P. Hoekstra
                                                            /s/ Jane E. Markey
                                                            /s/ Pat M. Donofrio




                                                -3-